





BILL OF SALE

         THIS BILL OF SALE (this “Bill of Sale”) is made and entered into as of
February 28, 2007, by and among Cord Blood America, Inc., a Florida corporation
(the “Buyer”) and CorCell, Inc., a Delaware corporation (the “Seller”).

BACKGROUND

A. Buyer and Seller are parties to that certain Existing Samples Purchase
Agreement dated as of October 12, 2006, as amended by the Amendment and
Modification to the Existing Samples Purchase Agreement dated as of February 28,
2007 (collectively, the “Agreement”), pursuant to which, among other things,
Seller agreed to sell and assign the Acquired Assets to Buyer.

B. By this instrument the Seller is vesting in Buyer all of the properties,
assets and rights of the Seller hereinafter described.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties do hereby agree as follows:

1.

Transfer.  Pursuant to the Agreement, the Seller does hereby grant, bargain,
sell, convey, transfer, assign, set over, release, deliver and confirm to Buyer,
its successors and assigns, all of their right, title and interest in and to the
Acquired Assets to have and to hold the same, with the appurtenances thereof,
unto Buyer, its successors and assigns forever, to and for its own use and
benefit.

2.

No Third Party Beneficiaries.  Nothing in this Bill of Sale, express or implied,
is intended or shall be construed to confer upon, or give to, any person, firm
or corporation other than Buyer and its successors and assigns, any remedy or
claim under or by reason of this Bill of Sale on any terms, covenants or
condition hereof, and all the terms, covenants and conditions, promises and
agreements in this Bill of Sale contained shall be for the sole and exclusive
benefit of Buyer and its successors and assigns.

3.

Purchase Agreement.  This Bill of Sale does not amend or otherwise modify or
limit any of the provisions of the Agreement, and in the event of any conflict
between the terms of the Agreement and the terms hereof, the Agreement shall
supersede and control this Bill of Sale in all respects.  

4.

Miscellaneous.

(a)

Headings.  The section headings used herein are inserted for convenience only
and shall not affect in any way the meaning or interpretation of this Bill of
Sale.

(b)

Governing Law.  This Bill of Sale shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law.

(c)

Counterparts.  This Bill of Sale may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

(d)

Amendments.  No amendment or modification of this Bill of Sale shall be
effective unless it is set forth in writing and signed by each of the parties
hereto.

(e)

Successors and Assigns.  This Bill of Sale is executed by, and shall be binding
upon, the parties hereto and their respective successors and assigns for the
uses and purposes above set forth and referred to, as of the date hereof.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





BILL OF SALE










--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Bill of Sale to be duly
executed and delivered as of the date first written above.




 

SELLER:




CORCELL, INC.,

a Delaware corporation




By:___________________________

     Name: Antonia Lafferty

     Title: President




 

 

 

BUYER:




CORD BLOOD AMERICA, INC.,

a Florida corporation




By:_________________________

    Name: Matthew Schlissler

     Title: President and Chief Executive Officer




.

 

 











BILL OF SALE


